IN THE
                         TENTH COURT OF APPEALS



                                No. 10-13-00090-CV

              IN RE CHRISTOPHER ANTWON BLACKWELL


                               Original Proceeding



                          MEMORANDUM OPINION


      Christopher Antwon Blackwell, a state jail inmate, seeks a mandamus to compel

the Honorable Gary R. Coley, of the 74th District Court to rule on the merits of

Blackwell’s petition for expunction.    Blackwell’s petition was allegedly dismissed

without prejudice.    There are numerous procedural problems with this petition

including, but not limited to, that the petition does not comply with Chapter 14 of the

Texas Civil Practice and Remedies Code, the petition was not served on the real party in

interest, the State, and there is no record containing the documents on which the

requested relief is based or certification as required. TEX. CIV. PRAC. & REM. CODE ANN.

§ 14.001 et. seq (West 2002 & Supp. 2012); TEX. R. APP. P. 9.5; 52.2; 52.3(j),(k); 52.7.
However, to expedite a decision in this proceeding, we use Rule 2 to suspend the rules

and overlook these and other deficiencies and deny the petition. See TEX. R. APP. P. 2.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208

(West Supp. 2012); § 51.941(a) (West 2005). Under these circumstances, we suspend the

rule and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed March 28, 2013
[OT06]




In re Blackwell                                                                        Page 2